DETAILED ACTION
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2004/0159925 to Matsuura et al. in view of US Patent Application Publication No. 2017/0040308 to Ko.
Regarding claim 14, Matsuura et al. teach a manufacturing method of a semiconductor device, the method comprising: 
mounting a first spacer (402) and a second spacer (402) on a main surface of a substrate (2); and 
mounting a first semiconductor chip (204) that has a front surface on the main surface such that the front surface of the first semiconductor chip faces the main surface via a plurality of bump electrodes (220); wherein mounting the first semiconductor chip on the main surface includes: 
disposing the first semiconductor chip on the main surface such that the front surface of the first semiconductor chip faces the main surface of the substrate via the plurality of bump electrodes.
Matsuura et al. do not teach pressing a back surface of the first semiconductor chip toward the substrate using a bonding tool. Matsuura et al. does not teach or reasonably suggest a method of 
	Regarding claim 16, Matsuura et al. teach  manufacturing method of a semiconductor device according to claim 14, wherein mounting the first semiconductor chip on the main surface includes: mounting the first semiconductor chip on the main surface such that a height of each of the first spacer and the second spacer from the main surface is lower than a lowest height of the first semiconductor chip from the main surface (Fig. 1).
Response to Arguments
Applicant’s arguments with respect to claims 14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1 – 5, 7, 8 and 10 – 13 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814